Citation Nr: 0112542	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-17 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating for post-traumatic 
stress disorder (PTSD), in excess of 50 percent disabling.

2.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

The instant appeal as to the PTSD claim arose from a June 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in New Orleans, Louisiana, which 
granted a claim for service connection for PTSD and assigned 
an initial disability rating of 10 percent.  By rating 
decision dated in January 1999, the initial disability 
evaluation for PTSD was increased to 50 percent.  Since this 
claim has not been withdrawn, an initial rating above 50 
percent remains at issue on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim remains in controversy where less 
than the maximum available benefits are awarded).  The 
instant appeal as to the TDIU claim arose from a March 2000 
rating decision which denied entitlement to TDIU. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the VA with respect to the duty 
to assist and the duty to notify.  This change in the law is 
applicable to all claims, as here, filed before the date of 
enactment of the VCAA and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board of Veterans' Appeals 
(Board) has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case. The 
veteran contends, in substance, that his service-connected 
PTSD is more severe than the assigned disability evaluation 
suggests; therefore, he believes that an increased rating is 
warranted.  He also asserts that he is unemployable as a 
result of his service-connected PTSD.

The November 1998 written statement from the Vet Center in 
Shreveport, Louisiana, indicated that the veteran was treated 
there for about six months beginning in September 1985 and 
that he was again treated there from February 1998 and was in 
ongoing therapy.  Because these treatment records are 
pertinent to the claims on appeal, these records should be 
developed.

In a July 1999 statement, the veteran reported that a 
physician at the VA Medical Center (MC) in Shreveport 
annotated his medical records to indicate that the veteran's 
PTSD warranted "at least a 70% rating with I.U."  He is 
advised that records from the Shreveport VAMC dated through 
June 1999 have been associated with the claims folder; 
however, they do not show such annotations.  Therefore, any 
Shreveport VAMC records dated since June 11, 1999, should be 
developed.

The veteran is advised that the RO received VA Form 21-4192 
from Mayfield Manufacturing Co., Inc., in February 1999 which 
was not signed or dated but which indicated that the 
veteran's employment was terminated after less than five 
months because the veteran exceeded what the employer 
considered reasonable time missed from work.

Finally, the most recent VA examination and the November 1998 
written statement from the Vet Center indicate that the 
veteran has significant problems with employability.  Thus, 
the Board finds that he should be afforded a new psychiatric 
examination--one that reflects the current severity of his 
PTSD symptomatology, including its effect on his 
employability, and which takes into account records of 
intervening treatment since the time of the last examination.  
38 C.F.R. §§ 3.327, 4.2 (2000); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).

The Board notifies the veteran that the requested examination 
is being scheduled to assist VA in properly adjudicating his 
claims and that his failure to report for the examination may 
result in his claims being disallowed.  38 C.F.R. § 3.655 
(2000).  The veteran is further advised that the duty to 
assist is not a "not always a one-way street".  He should 
assist the RO, to the extent possible, in the development of 
his claims.  Wood v. Derwinski, 1 Vet. App. 191, 193 (1991).

The Board notes that effective November 7, 1996, VA revised 
the criteria for evaluating psychiatric disabilities, 
including PTSD, as codified at 38 C.F.R. §§ 4.125-4.132 
(2000).  See 61 Fed. Reg. 52,695-52,702 (1996).  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Prior to the effective date of the new 
regulations, the appellant's claim may only be evaluated 
according to the older version of the rating code.  VAOGCPREC 
3-2000 (65 Fed. Reg. 34532 (May 30, 2000)).

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted. Accordingly, 
the case is REMANDED for the following development:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence pertinent to his claims for 
TDIU and an increased rating for PTSD 
that has not already been made part of 
the record, including treatment records, 
VA and non-VA, and should assist him in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization. 

2.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make efforts to 
obtain:

a.  All records pertaining to the 
veteran's treatment at the 
Shreveport, Louisiana, Vet Center; 
and

b.  All records pertaining to the 
veteran's VA treatment which have 
not been associated with the claims 
folder, including treatment at the 
Shreveport, Louisiana, VAMC between 
October 1996 and February 1998 and 
since June 1999.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should then schedule the 
veteran for an appropriate examination 
for the purpose of ascertaining the 
current severity of his PTSD and 
addressing the impact of his PTSD on his 
employability.  The examiner is 
specifically requested to ascertain:

a.  Whether the veteran manifests 
occupational and social judgment, 
with deficiencies in most areas such 
as work, school, family relations, 
judgment, thinking, and mood due to 
specific symptoms, such as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and 
inability to establish or maintain 
effective relationships ; and 

b.  Whether the veteran manifests 
symptoms of PTSD such that his 
ability to establish or maintain 
effective or favorable relationships 
with people is severely impaired 
with psychoneurotic symptoms of such 
severity and persistence that there 
is severe impairment in the ability 
to obtain or retain employment; and

c.  To what extent his service-
connected PTSD alone adversely 
affects his employability.  The 
existence or degree of nonservice-
connected disabilities and his 
previous unemployability status 
"may not be considered" or weighed 
in this unemployability 
determination by the physician.

All indicated tests should be conducted.  
The examiner should conduct a thorough 
examination of the veteran and fully 
describe the nature of any impairment 
attributable to PTSD.  The examiner 
should establish a complete differential, 
multi-axial diagnosis.  The examiner must 
assign a GAF Score consistent with the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS and explain what the 
assigned score represents.  The medical 
rationale for all opinions expressed must 
be provided.  The claims folder should be 
made available for the examiner's review.

4.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the veteran's claim.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status.  As to the PTSD claim, 
the RO should consider Fenderson v. West, 
12 Vet. App. 119 (1999) as the veteran 
has, in essence, appealed the issue of 
determination of the initial rating.  If 
either benefit remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



